FILED
                             NOT FOR PUBLICATION                            APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERTO BURROLA-MORENO,                          No. 09-72629

               Petitioner,                       Agency No. A036-891-532

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Alberto Burrola-Moreno, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s determination that there


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
is reason to believe an alien is or has been an illicit trafficker in any controlled

substance. Alarcon-Serrano v. INS, 220 F.3d 1116, 1119 (9th Cir. 2000). We

dismiss the petition for review.

      Substantial evidence supports the agency’s determination that Burrola-

Moreno is or has been an illicit trafficker in a controlled substance. See id. at 1120

(“While a generous fact-finder might have believed [petitioner’s] version of the

facts, both the BIA and IJ were clearly within reason on these facts and

circumstances to conclude otherwise.”). Accordingly, Burrola-Moreno is

inadmissible under 8 U.S.C. § 1182(a)(2)(C)(i). We therefore dismiss the petition

for review. See 8 U.S.C. § 1252(a)(2)(C); Lopez-Molina v. Ashcroft, 368 F.3d

1206, 1209-1211 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                            2                                      09-72629